Citation Nr: 1718405	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of lumbosacral strain, presently rated as 40 percent disabling.

2.  Entitlement to an initial compensable disability rating for mild patellar tendonitis of the left lower extremity, associated with residuals of lumbosacral strain.

3.  Entitlement to an initial compensable disability rating for mild patellar tendonitis of the right lower extremity, associated with residuals of lumbosacral strain.

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for a left hip condition.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied an increased disability rating for residuals of a lumbar strain, and service connection for a right hip condition; a July 2010 rating decision by the RO in Nashville which, among other things, granted service connection for bilateral patellar tendonitis of the knees and assigned a noncompensable rating for that disability; and from a May 2011 rating decision by the RO in Nashville which, among other things, denied service connection for a left hip condition, and left and right ankle conditions.

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he wished to have a hearing before a Veterans Law Judge at a local VA office.  However, in January 2015, he submitted a written statement withdrawing that request.  To date, he has not indicated a renewed desire for a hearing.  Accordingly, the Board finds that his hearing request was withdrawn.  38 C.F.R. § 20.702(e) (2016).

The Board remanded the claims for additional adjudication in December 2015.  After review of the previous development in this appeal, the Board also finds that there has been substantial compliance with the previous Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for right and left hip and ankle disorders and an increased rating for lumbosacral strain addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Patellar tendonitis of the left lower extremity has been manifest throughout the appeal period by painful motion without objective evidence of compensable limitation of motion, instability or ankylosis of the knee joint, or other impairment of the tibia or fibula.

2.  Patellar tendonitis of the right lower extremity has been manifest throughout the appeal period by painful motion without objective evidence of compensable limitation of motion, instability or ankylosis of the knee joint, or other impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but not greater, for patellar tendonitis of the left knee have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2016).

2.  The criteria for an evaluation of 10 percent, but not greater, for patellar tendonitis of the right knee have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Finally, there has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
II.  Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The July 2010 rating decision on appeal granted service connection and assigned a noncompensable evaluation for the Veteran's bilateral knee disability.  The Veteran asserts an evaluation of at least 10 percent is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  In other words, a diagnosis of arthritis is not necessary in order for a compensable rating to be warranted based simply on pain.  Id.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of the knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2016).

As noted above, the Veteran's left and right knee disabilities have been evaluated as noncompensable.  Having reviewed the evidence of record, the Board finds that separate evaluations of 10 percent are warranted for both the left and right knee disabilities throughout the appeal period based on noncompensable painful motion.  See 38 C.F.R. § 4.59.  However, an evaluation greater than 10 percent is not warranted for either knee disability, as there is no objective evidence of compensable limitation of motion, instability or ankylosis of either knee joint, or impairment of the tibia or fibula.

Turning to the record, a June 2010 VA examination included complaints of pain his knees since 2003.  He reported he can walk 15 minutes or one quarter of a mile before the pain becomes too severe.  There were no flare-ups.  He takes Aleve with partial relief.  It does not affect his ability to do his job as a custodian, but it does affect his ability to go upstairs, walking, and squatting.  Upon physical examination, the examiner noted tenderness to palpation over the origin of the patellar tendons.  Range of motion was from zero to 140 degrees without pain or change with repetitive testing.  The knees were stable to varus and valgus stress in extension and partial flexion.  Lachman, anterior-posterior drawer, and McMurray test were all negative.  X-ray findings showed no fractures, dislocations, destructive, or degenerative-appearing lesions.  The diagnosis was bilateral patellar tendonitis, mild.  

The Veteran underwent another VA examination in March 2016.  The Veteran complained of knee pain with motion, worse on the right.  He denied flare-ups of the knees.  He complained it hurts to kneel.  Range of motion was noted as normal.  The examiner indicated that pain was noted on flexion but did not result in or cause functional loss.  The examiner reported no objective evidence of localized tenderness or pain on palpation of the associated soft tissue.  There was no additional functional loss or range of motion after three repetitions of either knee.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a periods of time as the Veteran would need to be present.  Muscle strength and joint stability testing was normal.  The examiner noted the Veteran uses braces occasionally.  X-ray reports showed no fractures and joint spaces well-maintained.  

VA treatment records show sporadic treatment for complaints of pain.  

Although the June 2010 VA examiner only noted objective findings of tenderness on palpation, the Board notes that March 2016 VA examiner found objective evidence of painful motion.  Further, the Veteran is competent to report symptoms observable to a layperson, such as pain.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009).  As such, resolving all doubt in the Veteran's favor, the Board finds that an evaluation of 10 percent is warranted for both the left and right knee disabilities throughout the appeal period based on painful motion that does not result in compensable limitation of motion.  See 38 C.F.R. § 4.59.

However, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected knee disabilities based on limitation of motion, or separate evaluation for instability, at any point during the appeal period.  While the VA treatment records support that he suffers from painful and decreased motion of the knees, they do not provide range of motion findings that would indicate a compensable limitation of motion.  Absent evidence of compensable limitation of motion either on flexion or extension, evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.  Moreover, there is no evidence of record that the Veteran's knees are unstable, thus, a separate rating for instability pursuant to 38 C.F.R. § 4.71a, DC 5257 is not warranted.

In sum, as the evidence is at least in equipoise that the Veteran has suffered from painful motion of the bilateral knees throughout the appeal period, a 10 percent evaluation is warranted for both the left and right knee disabilities.  However, neither an evaluation greater than 10 percent nor a separate evaluation based on instability or subluxation is warranted, as a preponderance of the evidence is against this aspect of the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial disability rating of 10 percent for mild patellar tendonitis of the left lower extremity, associated with residuals of lumbosacral strain, is granted.

Entitlement to an initial disability rating of 10 percent for mild patellar tendonitis of the right lower extremity, associated with residuals of lumbosacral strain, is granted.



REMAND

In reference to the Veteran's increased rating claim for service connected residuals of a lumbar strain and service-connection claims for secondary disorders, the claims were remanded in December 2015 for a new VA examination and to obtain outstanding VA treatment records.  In the December 2015 remand, the Board recognized that the June 2011 VA examiner opined that the Veteran's present degenerative arthritis of the lumbar spine is less likely related to an in-service injury.  However, this opinion only addressed degenerative arthritis, not the multiple other lumbar pathologies the Veteran has been diagnosed with, nor did this opinion address his neurogenic claudication noted in an October 2010 VA examination in any way.  The Board ordered a new VA examination. 

In March 2016, the Veteran underwent another VA back examination.  The examiner noted the Veteran complained of intermittent pain down the right leg.  After a physical examination, the examiner noted the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner reported the limited range of motion and pain are from lumbar spine degenerative disc disease (DDD).  The lumbar spine DDD does not result from a strain from 1967.  

Here, the Board notes that, with respect to the spine, the Veteran is only service connected for residuals of a lumbar strain.  The March 2016 VA examiner indicated that the Veteran's DDD was not the result of the strain from 1967; however, the examiner gave no rationale for the opinion.  Furthermore, the examiner's opinion that there were no signs or symptoms of radiculopathy is contradicted by the Veteran's complaints of intermittent pain down the right leg.  There is no evidence that an EMG was done.  Although not diagnosed by the March 2016 VA examiner, the examiner failed to address whether his neurogenic claudication reported in the October 2010 VA examination may be etiologically linked to his service-connected low back strain as requested in the December 2015 Board remand.  Accordingly, because there is not sufficient evidence for the Board to consider in weighing whether the Veteran's present neurological symptoms are related to his service-connected disability, the Board must remand the issues for a new VA examination that addresses that concern.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all VA treatment records pertaining to the Veteran's low back, hips, ankles through the present date.

2.  Thereafter, schedule the Veteran for a new VA examination with an appropriate specialist to assess the present state of the Veteran's service-connected residuals of a lumbar strain.  A complete copy of the claims file, including a copy of this remand, should be made available for review prior to the examination.

The examiner should conduct a thorough examination of the Veteran's lumbar spine, including any testing deemed necessary, and provide the status of the residuals of his lumbar strain, to include any findings of ankylosis, and range of motion.  The examiner should also set forth the extent of any functional loss present for the lumbar spine due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.

The examiner should also identify any objective neurological symptoms (to specifically include in the hips and ankles), including the Veteran's diagnosed neurogenic claudication, and state whether those symptoms are at least as likely as not attributable to his service-connected residuals of a lumbar strain, as opposed to any non-service connected low back pathologies.  Specifically, the examiner should state whether the underlying cause of his neurological symptoms may be distinguished from his non-service-connected conditions.  If the underlying cause cannot be distinguished, the examiner should so state and also describe what additional evidence may be needed to make such a finding.

A complete rationale is requested for the above opinion and should cite to evidence of record, known medial principles, and medical treatise evidence.

3.  Thereafter, the RO should readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


